
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 040115020-4020-01; I.D. 010204B]
        RIN 0648-AR07
        Individual Fishing Quota (IFQ) Program for Pacific Halibut and Sablefish; Groundfish fisheries of the Exclusive Economic Zone (EEZ) off the coast of Alaska; Recordkeeping and Reporting
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          NMFS proposes to revise port codes (Tables 14a and 14b) used in data collection for the Federal groundfish fisheries in the EEZ off the coast of Alaska and the Individual Fishing Quota (IFQ) Program. This revision would remove unnecessary or potentially conflicting regulations, facilitate enforcement efforts, and standardize collection of port-of-landing information. The action is necessary to standardize collection and analysis of port information. This action is intended to meet the conservation and management requirements of the Northern Pacific Halibut Act of 1982 (Halibut Act) with respect to halibut and of the Magnuson-Stevens Fishery Conservation and Management Act, (Magnuson-Stevens Act) with respect to groundfish and to further the goals and objectives of the Alaska groundfish fishery management plans.
        
        
          DATES:
          Comments must be received by March 1, 2004.
        
        
          ADDRESSES:
          Comments may be mailed to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK 99802 1668, Attn: Lori Durall. Hand delivery or courier delivery of comments may be sent to NMFS, 709 West 9th Street, Room 420, Juneau, AK 99801. Comments may also be sent via facsimile to 907 586 7557. As an agency pilot test for accepting comments electronically, the Alaska Region, NMFS, will accept e-mail comments on this proposed rule. The mailbox address for providing e-mail comments on this proposed rule is RPC-0648-AR07@noaa.gov.

          Copies of the Regulatory Impact Review (RIR) prepared for this proposed regulatory action are available from NMFS at Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK 99802 1668, Attn: Lori Durall, or by calling the Alaska Region, NMFS, at (907) 586 7228. Written comments regarding the burden-hour estimates or other aspects of the collection-of-information requirements contained in this proposed rule may be submitted to NMFS, Alaska Region, and by e-mail to David_Rostker@omb.eop.gov, or fax to (202) 395-7285.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Patsy A. Bearden, 907-586-7008.
        
      
      
        SUPPLEMENTARY INFORMATION:
        NMFS manages the groundfish fisheries of the Gulf of Alaska (GOA) and the Bering Sea/Aleutian Islands Management Area (BSAI) in the exclusive economic zone (EEZ) according to the Fishery Management Plan for Groundfish of the Gulf of Alaska and the Fishery Management Plan for the Groundfish Fishery of the Bering Sea and Aleutian Islands Area (FMPs) prepared by the North Pacific Fishery Management Council (Council) and approved by the Secretary of Commerce (Secretary) under authority of the Magnuson-Stevens Act. The FMPs are implemented by regulations at 50 CFR part 679. NMFS manages the IFQ Halibut Program under the Northern Pacific Halibut Act of 1982 (Halibut Act); implementing regulations are at 50 CFR part 300.60 through 300.65. General provisions governing fishing by U.S. vessels in accordance with the FMPs appear at subpart H of 50 CFR part 600.
        Tables 14a and 14b to Part 679 provide lists of ports in Alaska, California, Oregon, Washington, and Canada at which IFQ landings and Federal groundfish landings may be made. Two distinct coding systems are presented. These two systems identify the same ports using different codes. The codes were developed separately, one at NMFS and the other at the State of Alaska Department of Fish and Game (ADF&G).
        The numerical codes identify ports where IFQ landings are made and are entered by participants when filing an IFQ prior notice of landing (PNOL) and when electronically reporting an IFQ landing (see 50 CFR part 679.5(l)). The alphabetical codes identify ports where groundfish landings are made. Alphabetical codes are entered by participants completing an ADF&G fish ticket and also by shoreside processor participants entering data into the NMFS' groundfish shoreside processor electronic logbook report (SPELR) (see 50 CFR part 679.5(c)).
        Tables 14a and 14b would be revised as follows: (1) numerical codes that are no longer used for IFQ landings and that do not have a corresponding alphabetical code would be removed and (2) numerical codes for ports that are geographically close enough to be reported as one port would be combined.
        By removing codes for ports that are not used by the fishing industry for IFQ landings, NMFS would create a more accurate list of viable port codes. This action also would reconcile port codes for both NMFS and ADF&G fishery documentation.
        The proposed revisions to Tables 14a and 14b are shown in the following table:
        
          
            Existing Port Information
            Port Name
            OLD Numerical Code
            
            OLD Alpha 
              Code
            
            Proposed Port Information
            Action
            NEW Numerical Code
            
            NEW Alpha Code
          
          
            Anchor Point
            104
            none
            Remove 104
            none
            none
          
          
            Auke Bay
            108
            none
            Remove 108; combine into Juneau
            136
            JNU
          
          
            Baranof Warm Springs
            109
            none
            Remove 109
            none
            none
          
          
            Beaver Inlet
            110
            none
            Remove 110; combine Beaver Inlet into Dutch Harbor/ Unalaska
            119
            DUT
          
          
            Bellevue (Washington)
            701
            none
            Remove 701
            none
            none
          
          
            Blaine (Washington)
            none
            BLA
            Add 717
            717
            BLA
          
          
            Captains Bay
            112
            none
            Remove 112; combine Captains Bay into Dutch Harbor/ Unalaska
            119
            DUT
          
          
            Chinitna Bay
            114
            none
            Remove 114
            none
            none
          
          
            Douglas
            118
            none
            remove 118; combine into Juneau
            136
            JNU
          
          
            Edmonds (Washington)
            703
            none
            Remove 703
            none
            none
          
          
            Edna Bay
            121
            none
            Remove 121
            none
            none
          
          
            Fort Bragg(California)
            501
            none
            Remove 501
            none
            none
          
          
            Fox Island (Washington)
            706
            none
            Remove 706
            none
            none
          
          
            Hollis
            131
            none
            Remove 131
            none
            none
          
          
            Hooper Bay
            188
            none
            Remove 188
            none
            none
          
          
            Ikatan Bay
            135
            none
            Remove 135
            none
            none
          
          
            Ilwaco (Washington)
            707
            none
            Remove 707
            none
            none
          
          
            Kenai River
            140
            none
            Remove 140; combine Kenai River into Kenai
            139
            KEN
          
          
            Lincoln City (Oregon)
            602
            none
            Remove 602
            none
            none
          
          
            Mercer Island (Washington)
            709
            none
            Remove 709
            none
            none
          
          
            Nagai Island (Washington)
            710
            none
            Remove 710
            none
            none
          
          
            Point Baker
            157
            none
            Remove 157
            none
            none
          
          
            Port Angeles (Washington)
            711
            none
            Remove 711
            none
            none
          
          
            Port Edward (CANADA)
            800
            none
            Remove 800; combine Port Edward into Prince Rupert
            802
            PRU
          
          
            Port Hardy (CANADA)
            801
            none
            Remove 801
            none
            none
          
          
            Port Orchard (Washington)
            712
            none
            Remove 712
            none
            none
          
          
            Port Townsend (Washington)
            713
            none
            Remove 713
            none
            none
          
          
            Portage Bay
            162
            none
            Remove 162
            none
            none
          
          
            Rainier (Washington)
            714
            none
            Remove 714
            none
            none
          
          
            Resurrection Bay
            163
            none
            Remove 163
            none
            none
          
          
            St. Lawrence
            171
            none
            Remove 171
            none
            none
          
          
            Tee Harbor
            173
            none
            Remove 173; combinr into Juneau
            136
            JNU
          
          
            Thorne Bay
            175
            none
            Remove 175
            none
            none
          
          
            Ugadaga Bay
            179
            none
            Remove 179
            none
            none
          
          
            
            Vancouver (CANADA)
            803
            none
            Remove 803
            none
            none
          
          
            West Anchor Cove
            182
            none
            Remove 182
            none
            none
          
        

        The need, justification, and economic impacts for the actions in this proposed rule, as well as impacts of the alternatives considered, were analyzed in the RIR prepared for this action (see ADDRESSES). A summary appears below.
        Prior notice of landing. The objective of the PNOL is to provide the International Pacific Halibut Commission (IPHC) monitoring personnel and NOAA Fisheries Office for Law Enforcement (OLE) personnel advance notice of vessel IFQ landings. Prior to making an IFQ landing, the operator of any vessel intending to make a landing of IFQ halibut, CDQ halibut, or IFQ sablefish must submit a PNOL to OLE. The PNOL allows OLE time to scan the IFQ database to verify the vessel and quota share (QS) information and to schedule monitoring personnel to observe the offload. The PNOL is submitted to OLE, Juneau, AK by toll-free telephone or the marine operator, unless an administrative waiver is granted by a clearing officer. Regulations at 50 CFR part 679 authorize exemptions from submittal of the PNOL for fishermen landing less than 500 lb of halibut incidentally with legal landings of lingcod harvested with dinglebar gear or legal landings of salmon. A landing completed without a PNOL would be investigated by OLE. An estimated 1,042 catcher vessels annually submit a PNOL resulting in an estimated annual total personnel cost of $52,100. The proposed action does not increase or decrease these costs because only the codes are changing, not the procedure.
        The IFQ cardholder must initiate a landing report of IFQ sablefish or IFQ halibut and a CDQ halibut cardholder must submit a landing report of CDQ halibut landed upon arrival at the dock. An estimated 1,042 catcher vessels annually submit an IFQ landing report resulting in an estimated annual total personnel cost of $117,225 and estimated annual total miscellaneous cost of $93,780. The proposed action does not increase or decrease these costs because only the codes are changing, not the procedure.
        Classification
        At this time, NMFS has not determined whether the amendment that this proposed rule would implement is consistent with the national standards of the Magnuson-Stevens Act and other applicable laws. NMFS, in making that determination, will take into account the data, views, and comments received during the comment period.
        This proposed rule has been determined to be not significant for purposes of Executive Order 12866.
        The Chief Counsel for Regulation of the Department of Commerce certified to the Chief Counsel for Advocacy of the Small Business Administration that this proposed rule, if adopted, would not have a significant economic impact on a substantial number of small entities. This proposed rule would have no effect on any small entities because there is no effect on fishing activity. It does not impose any financial obligations on small entities. As a result, an initial regulatory flexibility analysis was not prepared. Vessel operators would be required to use the new, consolidated list of port codes when they file PNOL reports. However, the impact of this requirement would be to shorten the list of port codes in Tables 14a and 14b used in landings data collection for the Federal groundfish fisheries in the EEZ off the coast of Alaska and in the IFQ Program and would make it easier to use these tables. This action would not change reporting requirements and would remove unnecessary or potentially conflicting regulations.
        This proposed rule contains collection-of-information requirements subject to the Paperwork Reduction Act (PRA) and which have been approved by OMB. Under control number 0648-0272, public reporting burden for the PNOL is estimated to average 12 minutes per response; for the IFQ landing report, estimated 18 minutes per response. Under control number 0648-0401, public reporting burden for the Shoreside Processor Electronic Logbook Report (SPELR) is estimated 30 minutes per response.

        These estimates include the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, completing and reviewing the collection of information. Send comments regarding this burden estimate, or any other aspect of this data collection, including suggestions for reducing the burden, to NMFS (see ADDRESSEES) and by e-mail to David_Rostker@omb.eop.gov, or fax to (202) 395-7285.
        Notwithstanding any other provision of the law, no person is required to respond to, nor shall any person be subject to a penalty for failure to comply with, a collection of information subject to the requirements of the PRA, unless that collection of information displays a currently valid OMB Control Number.
        This proposed rule does not duplicate, overlap, or conflict with other Federal regulations.
        
          List of Subjects in 50 CFR Part 679
          Alaska, Fisheries, Recordkeeping and reporting requirements.
        
        
          Dated: January 23, 2004.
          Rebecca Lent,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
        For reasons set out in the preamble, 50 CFR part 679 is proposed to be amended as follows:
        
          PART 679—FISHERIES OF THE EXCLUSIVE ECONOMIC ZONE OFF ALASKA
        
        1. The authority citation for part 679 continues to read as follows:
        
          Authority:
          16 U.S.C. 773 et seq., 1801 et seq.; 3631 et seq.; Title II of Division C, Pub. L. 105-277; Sec 3027, Pub. L. 106-31; 113 Stat. 57; 16 U.S.C. 1540(f); and Sec. 209, Pub. L. 106-554.
        
        Table 14 to Part 679 [Amended]
        2. Tables 14a and 14b to Part 679 are revised as follows:
        BILLING CODE 3510-22-S
        
          
          EP29JA04.000
        
        
          
          EP29JA04.001
        
        
          
          EP29JA04.002
        
      
      [FR Doc. 04-1938 Filed 1-27-04; 8:45 am]
      BILLING CODE 3510-22-C
    
  